Citation Nr: 1123705	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a neck disability as secondary to service-connected bilateral pes cavus. 

2. Entitlement to service connection for a low back disability as secondary to service-connected bilateral pes cavus. 

3. Entitlement to service connection for a right hip disability as secondary to service-connected bilateral pes cavus. 

4. Entitlement to service connection for a left hip disability as secondary to service-connected bilateral pes cavus. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).   

In March 2011 correspondence the Veteran withdrew his request for "any local or BVA hearings."  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

The Veteran alleges that his neck, low back, and bilateral hip disabilities are all secondary to his service-connected bilateral pes cavus.  It is not alleged that any of the disabilities is related directly to his service.  [Notably, service connection was previously denied for poliomyelitis; the Veteran also has a diagnosis of Charcot-Marie-Tooth (CMT) disease which is not service connected, but which has been implicated as a suspected underlying cause of his pes cavus.]  In the adjudication of claims of service connection, and particularly secondary service connection the complete history of the disability for which service connection is sought is pertinent evidence which must be secured and considered.  

The Veteran receives podiatric treatment from L.A.H., DPM as evidenced by treatment records he submitted to VA.  A December 2009 final report notes that L.A.H. had "seen [the Veteran] back in private practice, a number of years ago,"  suggesting that there are outstanding pertinent treatment records.  Dr. L.A.H. also provided an opinion that the arthritic changes in the Veteran's "hips . . . and less so [his] back . . ." were due to gait abnormalities that had gone on for many years and that the arthritis in those areas was "exaggerated and sped up . . ." due to CMT disease.  

A 1996 record from D.M., D.C. notes that the Veteran presented with complaints of upper back pain and would be treated during bi-weekly visits.  Follow-up records are not associated with the claims file and must be secured.  

On April 2009 VA examination the Veteran reported various lifting injuries involving his low back over the years and also that he had filed a worker's compensation claim for a neck injury "about 3 years ago."  [An August 2006 VA outpatient treatment record notes that the Veteran suffered a neck and back injury lifting a 200 pound propane tank at work.]  As the complete records of the treatment the Veteran received for his work-related lifting injuries and the complete records pertaining to his Workman's Compensation claim are not associated with the claim, they must be secured.

The April 2009 examiner opined that the Veteran's neck, low back, and bilateral hip disabilities were not at least as likely as not either related to or the result of his service-connected bilateral pes cavus.  He noted that the Veteran had potential post-service etiologies for the disabilities such as intercurrent injuries, smoking, and alcohol abuse.  [An August 2008 VA outpatient treatment record notes that the Veteran's right hip osteonecrosis was related to alcohol abuse].  As the outstanding records cited above were not associated with the record for the examiner's review, the opinion was provided on a less than complete familiarity with the Veteran's entire medical history (and is therefore inadequate).  Furthermore, the opinion does not explicitly address whether any claimed disability was aggravated by the service-connected bilateral pes cavus.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 445, 448-449 (1995)(en banc).  It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not furnished within a year after the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should also ask the Veteran to identify the providers of all evaluation and/or treatment he has received for his bilateral feet and hips, neck, and back.  He should provide a listing that includes names, addresses/locations, and dates of treatment for all providers.   He must also provide releases for VA to secure records from all private sources.  The releases must specifically include for records from L.A.H., DPM and D.M., D.C., and for complete records pertaining to any work-related injuries (to include reports of all treatment received for the injuries, any work records pertaining to the injuries, and the complete records pertaining to any and all Workman's Compensation claims the Veteran filed, to include the determinations made on such claims, and the records that were considered in connection with the determinations, and specifically the neck and/or back injury in approximately 2006).  He must be afforded the period of time afforded by law to provide the information and releases.   If he does not provide the information and releases sought within the one year period afforded, the claims must be further processed under 38 C.F.R. § 3.158(a). 

2. The RO should secure for the record copies of complete clinical records from all providers identified, and of the complete clinical records of all VA treatment the Veteran has received for his bilateral feet and hips, neck, and back from November 2010 to the present.   If any private provider does not respond to the RO's request for records identified, it should be so noted for the record and the Veteran should be so notified, advised that ultimately it is his responsibility to ensure that the records are received, and afforded opportunity to do so.  The RO should also arrange for any follow-up development suggested by the records received (such as securing records from any additional providers identified in such records but not in the Veteran's listing).  

3. After all development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his bilateral hip, neck, and back disabilities.  The examiner must review the Veteran's claims file (to include this remand) in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:

a. Regarding the Veteran's neck, low back, and bilateral hip disabilities, each,  provide an opinion as to whether or not such disabilities were caused or aggravated by the Veteran's service connected pes cavus.  The examiner should also offer an opinion as to the etiology for the pes cavus (in light of the opinion in the record that it might be due to CMT disease; if the examiner concurs, there should be some discussion of the etiology of CMT).  If the opinion as to any claimed disability is that it was not caused but was aggravated by the Veteran's pes cavus, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred.

b. Express agreement or disagreement with the July 2010 opinion of L.A.H., DPM and the April 2009 VA examiner's opinion, explaining the rationale for the agreement or disagreement with each..

4. The RO should adjudicate the inextricably intertwined issue of service connection for CMT disease.  The Veteran should be advised of the determination, and also advised that any adverse determination is not before the Board, and will only be before the Board if he timely files a notice of disagreement and a substantive appeal after a statement of the case (SOC) is issued.  

5. The RO should then re-adjudicate the claims.  If any remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

